Jorge David Martinez a/k/a Jorge D. Martinez v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-348-CR





JORGE DAVID MARTINEZ 							APPELLANT

A/K/A JORGE D. MARTINEZ	

V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jorge David Martinez appeals from his conviction for felony driving while intoxicated (DWI), enhanced by a prior felony conviction.  According to the judgment, pursuant to a plea bargain, the trial court convicted Appellant upon his plea of guilty to the offense of felony DWI, and, upon his plea of true to the repeat offender notice, the trial court sentenced Appellant to ten years’ confinement.  Appellant filed a timely notice of appeal.

The trial court’s certification states that this is a plea-bargain case and that Appellant has no right to appeal.  Accordingly, we informed Appellant’s appointed counsel by letter on September 22, 2005 that this court would dismiss the appeal unless Appellant or any party showed grounds for continuing it.
(footnote: 2)  We received no response.  Consequently, we dismiss this appeal.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: January 12, 2006

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 25.2(a)(2), 25.2(d).


3:See
 
Tex. R. App.
 P. 25.2(d), 43.2(f).